Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed December 22, 2022.  Claims 1, 9-12, 14, and 15 are currently amended.  Claims 23 and 25-27 have been canceled from consideration.  Claims 1-22 and 24 are pending review in this correspondence.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 	
Response to Amendment
	Rejection of claim 1 as being anticipated by Zantl et al (US 2010/0081189 A1) is withdrawn in view of applicant’s claim amendments and arguments filed December 22, 2021.
	Rejection of claims 1-6 and 16-22 as being anticipated by Lenz (US 2010/0200405 A1) is withdrawn in view of applicant’s claim amendments and arguments filed December 22, 2021.


Allowable Subject Matter
Claims 1-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the carrier plate for an electrophoresis device as recited in claim 1, specifically wherein the carrier plate comprises a region with a magnetic characteristic, a positioning appliance, and a fixation layer for a carrier medium, further wherein the magnetic characteristic is configured to fix the carrier plate in the electrophoresis device, the positioning appliance is configured to guarantee a position of the carrier plate in the electrophoresis device, the sample area and the region with the magnetic characteristic are not overlapping, and wherein the sample area is an inner surface of the sample side, said inner surface being continuous, or the carrier plate comprises an object carrier and the sample area is a surface of the objection carrier, said surface being continuous.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 1, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796